DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/16/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
545 in figure 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 17, 21 and 30 are objected to because of the following informalities:  
Regarding claim 1, line 18, the limitation “the computing device” appears to be amended to recite “the one or more computing devices” in order to refer to the same limitation consistently in all the limitation.
Regarding claim 17, line 13, the limitation “the suggested bolus dosage the user” appears to be amended to resolve the grammatical error by adding comma between “the suggested bolus” and “the user” so that the amended limitation recites “the suggested bolus dosage, the user”.
Regarding claim 21, line 1, the limitation “a user” appears to be amended to recite “the user” in order to refer to “a user” recited in claim 17, line 11.
Claim 30 recites the limitation “the recent blood glucose level” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “the insulin sensitivity” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “the insulin-on-board” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation “the food-on-board” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 34 (in the second instance/the last claim in claim set) has been renumbered 35.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “the one or more computing devices comprises a remote server system” in line 3 renders the claim indefinite because it is unclear regarding how the one or more computing device comprise a remote server system. According to page 14, lines 5-6 of applicant’s original disclosure, the one or more computing devices 50, 60 appears to be separate from a remote server system. Therefore, one of ordinary skill in the art would not be able to construe how one or more computing device can comprise a remote server system. For examination purposes, examiner construes the one or more computing device to be comprising a remote server system if the remote server system is located inside the one or more computing devices or outside but in communication with the one or more computing devices.

Regarding claim 31, line 3, the limitation “a food item” renders the claim indefinite because it is unclear if this limitation is a part of “food items” recited in claim 1, lines 12-13 or additional. For examination purposes, examiner construes “a food item” being a part of “food items” recited in claim 1, lines 12-13.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Reinke et al. (US 2011/0124996 A1) in view of Estes (US 2010/0049164 A1) and further in view of Weinert et al. (US 2008/0177149 A1).
Regarding claim 1, Reinke discloses a medical infusion pump system 24 (figure 1), comprising: 
a portable housing (housing of element 24); 
control circuitry 100 (paragraph 0064, lines 3-8, signals that transfer the generated bolus commands automatically upon user’s acceptance/override to the element 24 are construed as control signals) that communicates control signals to the portable housing 24 to control dispensation of the medicine from the portable housing 24 when the medicine is received in the space; and 
one or more computing devices 10, 80 (paragraph 0059 circuitry inside element 24 that allows element 80 to access warning from element 24 can be construed as a part of one or more computing devices, hereinafter collectively referring one or more 
1) determine a suggested bolus dosage that corresponds to the one or more food items based on at least the user estimate of the amount of carbohydrates (paragraph 0046, lines 20-27); 
2) prompt (paragraph 0046, lines 27-28) the user to confirm or deny the suggested bolus dosage through manual interaction with a touchscreen or one or more buttons (paragraph 0026, lines 8-10) of the computing device 10, 80; 
3) communicate (paragraph 0064, lines 3-8) the confirmed suggested bolus dosage to the control circuitry 100 once said bolus dosage is confirmed by the user. Reinke discloses element 24 being an insulin pump but is silent regarding structural details of element 24 including a portable housing defining a space to receive a medicine; a pump drive system to dispense the medicine from the portable housing when the medicine is received in the space; control circuitry that communicates control signals to the pump drive system.
However, Estes teaches a design of an infusion pump comprising a portable housing 110 defining a space 116 to receive a medicine 126; a pump drive system 300 (figure 10) to dispense the medicine from the portable housing 110 when the medicine 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the portable housing to incorporate a portable housing defining a space to receive a medicine; a pump drive system to dispense the medicine from the portable housing when the medicine is received in the space; control circuitry that communicates control signals to the pump drive system as taught by Estes for the purpose of injecting the accurate amount of insulin dose into the patient’s body in response to patient’s insulin requirements to control patient’s health conditions (paragraph 0029).
Reinke discloses an ability for the user to input voice recordings (paragraph 0043) without describing in details regarding how these voice recordings are generated. Therefore, Reinke is further silent regarding wherein the input is the voice input, one or more computing devices comprising a speech recognition system, the one or more computing devices including a microphone.
However, Weinert teaches a system for collecting patient’s information and controlling patient’s diabetic conditions based on the collected patient’s information wherein the input is the voice input (paragraph 0058, lines 4-21), one or more computing devices 18 comprising a speech recognition system (paragraph 005, lines 9-12, a system/program code inside element 18 that allows conversion of voice messages into patient information) the one or more computing devices including a microphone 54 for the purpose of facilitating the patient in inputting the information orally in addition to manually pressing button (paragraph 0058, lines 4-21).


Regarding claim 2, Reinke is silent regarding wherein the one or more computing devices comprises a remote server system, and the control circuitry is configured to communicate with the remote server system to receive user voice inputs received by the speech recognition system.
However, Weinert teaches wherein the one or more computing devices 18 comprises a remote server system 40 (figure 1), and the control circuitry (paragraph 0043, lines 31-36, circuitry that transfers information between element 40 and 18 is construed as the control circuitry) is configured to communicate with the remote server system 40 to receive user voice inputs received by the speech recognition system (paragraph 005, lines 9-12, a system/program code inside element 18 that allows conversion of voice messages into patient information) for the purpose of processing the information to determine the patient’s information (paragraph 0058, lines 4-21, paragraph 0005, lines 9-12).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the one or more computing devices of Reinke to incorporate wherein the one or more computing devices comprises a remote server system, and the control circuitry is configured to communicate with the remote server system to receive user voice inputs received by the 

Regarding claim 3, Reinke discloses wherein at least a portion (paragraph 0059 circuitry inside element 24 that allows element 80 to access warning from element 24 can be construed as a part of one or more computing devices) of the one or more computing devices 10, 80 is disposed in the portable housing 24.

Regarding claim 23, Reinke discloses wherein the one or more computing devices 80 are further configured to display the suggested bolus dosage (paragraph 0046, lines 20-28) and at least one of (i) a food item indicated by the voice input (figure 6) or (ii) a numerical value of the user estimate of the amount of carbohydrates (figure 6). Reinke further discloses a report or display can be configured to display various information at once as per user’s desires (abstract, paragraphs 0068-0073) but is silent regarding wherein the suggested bolus dosage and the at least one of (i) the food item indicated by the voice input, and (ii) the numerical value of the user estimate of the amount of carbohydrates are displayed simultaneously as a part of a single user interface display. However, one of ordinary skill in the art would construe that since Reinke teaches displaying the suggested bolus dosage and at least one (i) a food item indicated by the voice input or (ii) a numerical value of the user estimate of the amount of carbohydrates, and further teaches combining different information to display on screen or report as per user’s desire, one of ordinary skill in the art would design a system to have wherein the suggested bolus dosage and the at least one of (i) the food item indicated by the voice input, and (ii) the numerical value of the user estimate of the 
Additionally, The instant disclosure describes the parameter of “wherein the suggested bolus dosage and the at least one of (i) the food item indicated by the voice input, and (ii) the numerical value of the user estimate of the amount of carbohydrates are displayed simultaneously as a part of a single user interface display” as being merely preferable, and does not describe the wherein the suggested bolus dosage and the at least one of (i) the food item indicated by the voice input, and (ii) the numerical value of the user estimate of the amount of carbohydrates are displayed simultaneously as a part of a single user interface display as contributing any unexpected results to the system. As such, parameters such as wherein the suggested bolus dosage and the at least one of (i) the food item indicated by the voice input, and (ii) the numerical value of the user estimate of the amount of carbohydrates are displayed simultaneously as a part of a single user interface display are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the wherein the suggested bolus dosage and the at least one of (i) the food item indicated by the voice input, and (ii) the numerical value of the user estimate of the amount of carbohydrates are displayed simultaneously as a part of a single user interface display would be dependent on the actual application of the medical infusion pump system and, thus would be a design choice based on the actual application.

Regarding claim 24, Reinke discloses wherein information (paragraphs 0035, 0041, 0068, paragraph 0046, lines 16-18) about a recent blood glucose level, insulin sensitivity, insulin-on-board, and food-on-board for the user are used to determine the 

Regarding claim 25, Reinke discloses wherein the one or more computing devices 80 are further configured to, in response to the user denying the suggested bolus dosage, present the user with an option to manually input (paragraph 0046, lines 27-28, paragraphs 0047, 0063, overriding is construed to deny the delivery of the suggested bolus dosage and manually input the number of units for a bolus dosage) or verbally speak a specific number of units for a bolus dosage.

Regarding claim 26, Reinke discloses wherein the one or more computing devices 80 are further configured to present the user with an option to manually input (paragraph 0046, lines 27-28, paragraphs 0047, 0063, overriding is construed as an approach to present the user with an option to manually input the number of units for a bolus dosage) or verbally speak a specific number of units for a bolus dosage.

Regarding claim 27, Reinke discloses wherein the voice input (paragraph 0043, lines 1-3, 12-15, voice recordings saved in the system is still construed as the voice input) comprises a specific name or type of food that user will consume.

Regarding claim 28, Reinke discloses the one or more computing devices 10, 80 comprises a cellular phone (paragraph 0026, lines 1-3). Reinke is silent regarding a cellular phone being a smartphone.
However, Weinert teaches wherein a cellular phone is a smartphone (paragraph 0041, lines 8-17) for the purpose of providing an alternative well-known device to carry out the infusion pump system operations (paragraph 0041).


Regarding claim 29, Reinke discloses wherein the cellular phone is configured to permit the user to adjust the suggested bolus dosage (paragraph 0046, lines 27-28). Reinke is silent regarding a cellular phone being a smartphone.
However, Weinert teaches wherein a cellular phone is a smartphone (paragraph 0041, lines 8-17) for the purpose of providing an alternative well-known device to carry out the infusion pump system operations (paragraph 0041).
Therefore, it would have been prima facie obvious to replace the cellular phone of Reinke to include smartphone as taught by Weinert for the purpose of providing an alternative well-known device to carry out the infusion pump system operations (paragraph 0041).

Regarding claim 30, Reinke discloses wherein the smartphone 10 (as explained in the rejection of claim 28 above, element 10 of Reinke would be a smartphone when Reinke is modified in view of Weinert) stores information (paragraphs 0035, 0041, 0068, paragraph 0046, lines 16-18) about the recent blood glucose level, the insulin sensitivity, weight, the insulin-on-board, and the food-on-board for the user and uses this information to determine the suggested bolus dosage.

Regarding claim 31, Reinke discloses wherein the one or more computing devices 80 are further configured to:

determine another bolus dosage based on the digital image (paragraph 0046, based upon the upload of the photo and association of the food item, dosage recommendation would be affected).

Regarding claim 32, Reinke discloses wherein the one or more computing devices 80 are further configured to: 
receive user input (paragraph 0043, lines 6-11, 22-25, 29-31) comprising a digital image of a food item consumed or to be consumed by the user of the portable infusion pump system; 
identify (paragraph 0046, lines 1-11, paragraph 0043, lines 22-25, although user has to associate the food item with the image, the associated food item from the image is identified by the one or more computing devices. Claim do not require an ability to identify at least one food item in the digital image automatically without human intervention) at least one food item depicted in the digital image; and 
determine another suggested bolus dosage (paragraph 0046, based upon the upload of the photo and association of the food item, dosage recommendation would be affected) based on the identified at least one food item depicted in the digital image.

Claims 17, 18, 20-22, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Reinke et al. (US 2011/0124996 A1) in view of Weinert et al. (US 2008/0177149 A1).
Regarding claim 17, Reinke discloses a method (paragraphs 0042, 0043, 0046, 0047) of controlling a portable infusion pump system 24 comprising: 

determining (paragraph 0046, lines 20-27) a suggested bolus dosage using at least the user estimate of the amount of carbohydrates: 
in response to receiving the voice input (paragraph 0043, lines 12-15, 25-31, voice file is entered into the system and later associated with food item data, even though data is not directly derived from the voice file, the action of inputting voice file is still construed as in response to receiving the voice input because later the voice file is associated with the food item data), displaying, on a display screen 11, the suggested bolus dosage (paragraph 0046, lines 20-27); 
prompting (paragraph 0046, lines 27-28) a user to confirm or deny the suggested bolus dosage through manual interaction with a touchscreen or one or more buttons (paragraph 0026, lines 8-10, element 80 is a part of element 10 therefore, using buttons on element 10, user will interact with element 80) of a user interface, wherein if the user denies the suggested bolus dosage the user is presented with an option to manually input (paragraph 0046, lines 27-28, paragraphs 0047, 0063, overriding is construed to deny the delivery of the suggested bolus dosage and manually input the number of units for a bolus dosage) or verbally speak a specific number of units for a bolus dosage; and 
communicating said bolus dosage (paragraph 0064) to control circuitry in the portable infusion pump system 24 in response to confirmation of the suggested bolus dosage by the user.
Reinke discloses giving instructions to deliver a bolus (paragraph 0046, lines 27-28) but is silent regarding the input being voice input wherein the voice input comprises 
However, Weinert teaches wherein the voice input (paragraph 0003, lines 7-17, paragraph 0005, lines 8-12) comprises a user estimate of an amount of carbohydrates that has been or will be consumed by the user for the purpose of facilitating the patient in inputting the information orally in addition to manually pressing button (paragraph 0058, lines 4-21).
Although Weinert do not explicitly recite whether the voice input includes an instruction to deliver a bolus, one of ordinary skill in the art would construe that modifying Reinke in view of Weinert would allow all the manual inputs be inputted using orally as well because Weiner teaches that in addition to manual input, users will also be allowed to input same data verbally (paragraph 0062, lines 16-30 in Weinert). Therefore, one of ordinary skill in the art when modifying Reinke in view of Weinert would also modify to include voice input of an instruction to deliver a bolus.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the input of Reinke to include voice input wherein the voice input comprises a user estimate of an amount of carbohydrates that has been or will be consumed by the user and an instruction to deliver a bolus as taught by Weinert for the purpose of facilitating the patient in inputting the information orally in addition to manually pressing button (paragraph 0058, lines 4-21).

Regarding claim 18, Reinke is silent regarding wherein the display screen comprises the touchscreen.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the display screen of Reinke to incorporate wherein the display screen comprises the touchscreen as taught by Reinke for the purpose of using a well-known alternative to input the user data (paragraph 0062, lines 16-30).

Regarding claim 20, Reinke discloses further comprising: 
receiving user input (paragraph 0043, lines 6-11, 22-25, 29-31) comprising a digital image that is indicative of a food item consumed or to be consumed by the user of the portable infusion pump system; and 
controlling (paragraph 0046, based upon the upload of the photo and association of the food item, dosage recommendation would be affected) the portable infusion pump system to change an operation of the portable infusion pump system based upon the user input comprising the digital image.

Regarding claim 21, Reinke discloses further comprising prompting a user via the user interface (portion of element 10 comprising buttons, as discussed in paragraph 0026, lines 8-10, and element 11) to confirm (paragraph 0046, lines 27-28) the operation change of the portable infusion pump system in response to receiving the user input comprising the digital image.



Regarding claim 33, Reinke discloses further comprising, displaying, on the display screen 11 and along with the suggested bolus dosage (paragraph 0046, lines 20-28), at least one of (i) a food item indicated by the voice input (figure 6) or (ii) a numerical value of the user estimate of the amount of carbohydrates (figure 6). Reinke further discloses a report or display can be configured to display various information at once as per user’s desires (abstract, paragraphs 0068-0073) but is silent regarding wherein the suggested bolus dosage and the at least one of (i) the food item indicated by the voice input, and (ii) the numerical value of the user estimate of the amount of carbohydrates are displayed simultaneously as a part of a single user interface display. However, one of ordinary skill in the art would construe that since Reinke teaches displaying the suggested bolus dosage and at least one (i) a food item indicated by the voice input or (ii) a numerical value of the user estimate of the amount of carbohydrates, and further teaches combining different information to display on screen or report as per user’s desire, one of ordinary skill in the art would design a system to have wherein the suggested bolus dosage and the at least one of (i) the food item indicated by the voice input, and (ii) the numerical value of the user estimate of the amount of carbohydrates are displayed simultaneously as a part of a single user interface display.
Additionally, The instant disclosure describes the parameter of “wherein the suggested bolus dosage and the at least one of (i) the food item indicated by the voice input, and (ii) the numerical value of the user estimate of the amount of carbohydrates are displayed simultaneously as a part of a single user interface display” as being merely preferable, and does not describe the wherein the suggested bolus dosage and the at 

Regarding claim 34, Reinke discloses wherein information (paragraphs 0035, 0041, 0068, paragraph 0046, lines 16-18) about a recent blood glucose level, insulin sensitivity, insulin-on-board, and food-on-board for the user are used to determine the suggested bolus dosage in addition to the user estimate of the amount of carbohydrates (paragraph 0046, “bolus recommendation”).

Allowable Subject Matter
Claims 6 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The closest prior art of record, Reinke et al. (US 2011/0124996 A1) in view of Weinert et al. (US 2008/0177149 A1) and further in view of Wise et al. (US 2007/0118364 A1), discloses analyzing the received voice input to determine at least one textual transcript corresponding to the voice input wherein the numerical value of the amount of carbohydrates for the one or more food items have been or will be consumed by the user is used to determine the suggested bolus dosage but is silent regarding identify, using the at least one textual transcript, a numerical value of the amount of carbohydrates for the one or more food items that have been or will be consumed by the user in combination with other claimed limitations of claim 35.

Double Patenting
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,569,015. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 is broader than claim 1 of the patented application.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,569,015. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 is broader than claim 1 of the patented application.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,569,015 in view of Reinke et al. (US 2011/0124996 A1). Claim 3 of the patented application discloses each and every limitation of claim 20 of the instant application except for controlling the portable infusion pump system to change an operation of the portable infusion pump system based upon the user input comprising the digital image. However, Reinke teaches controlling (paragraph 0046, based upon the upload of the photo and association of the food item, dosage recommendation would be affected) the portable infusion pump system to change an operation of the portable infusion pump system based upon the user input comprising the digital image for the purpose of delivering accurate insulin dosage for controlling glucose level in the patient’s body.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,569,015. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 33 is broader than claim 1 of the patented application.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,569,015. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 is broader than claim 1 of the patented application.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,569,015 in view of Reinke et al. (US 2011/0124996 A1). Claim 1 of the patented application discloses the claimed invention as disclosed in claim 33 of the instant application except for wherein information about a recent blood glucose level, insulin sensitivity, insulin-on-board, and food-on-board for the user are used to determine the suggested bolus dosage in addition to the user estimate of the amount of carbohydrates. However, Reinke discloses wherein information (paragraphs 0035, 0041, 0068, paragraph 0046, lines 16-18) about a recent blood glucose level, insulin sensitivity, insulin-on-board, and food-on-board for the user are used to determine the suggested bolus dosage in addition to the user estimate of the amount of carbohydrates (paragraph 0046, “bolus recommendation”) for the purpose of delivering accurate insulin dosage for controlling glucose level in the patient’s body.

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,569,015. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 35 is broader than claim 1 of the patented application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mann et al. (US 2002/0147476 A1): discloses regarding an infusion pump system that delivers insulin based on food intake by the patient and also includes food library for patient to enter the food intake data.
Hayes et al. (US 2006/0173406 A1): discloses regarding an infusion pump system that delivers insulin based on food intake by the patient and also includes food library for patient to enter the food intake data.
Kamen (US 2008/0198012 A1): discloses device and method for controlling blood glucose level by entering food data using RFID scanning.
Rankers et al. (US 2010/0249530 A1): discloses a device for estimating bolus dose using image of a meal to be consumed by the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/Primary Examiner, Art Unit 3783